Citation Nr: 0501988	
Decision Date: 01/27/05    Archive Date: 02/07/05

DOCKET NO.  03-14 437	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Reno, 
Nevada


THE ISSUES

1.  Entitlement to an increased evaluation for residuals of 
left knee sprain, currently rated as 10 percent disabling.

2.  Entitlement to an increased evaluation for residuals of a 
right leg fracture, currently rated as 10 percent disabling.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

L. M. Davis, Associate Counsel




INTRODUCTION

The veteran served on active duty from January 1955 to July 
1958.

This case comes before the Board of Veterans' Appeals (the 
Board) on appeal from a July 2002 rating decision of the 
Reno, Nevada, Department of Veterans Affairs (VA) Regional 
Office (RO).  The RO continued a 10 percent evaluation for 
residuals of a left knee sprain and continued a 10 percent 
evaluation for residuals of a right leg fracture. 

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify you if 
further action is required on your part.


REMAND

On his VA Form 9 substantive appeal received in May 2003, the 
veteran indicated that he wanted a video hearing.  In a 
letter sent on September 2, 2004, the veteran was notified 
that he was scheduled for a video hearing on September 9, 
2004.  The letter, however, was sent to the wrong apartment 
number.  It was sent to Apartment #1099.  The veteran's 
correct apartment number is 1009.  The veteran did not appear 
for the September 2004 hearing.  The veteran's representative 
sent a letter apprising the RO of this error.  The RO sent a 
second letter scheduling a new date, in December 2004, for a 
video hearing, but did not correct the apartment number.  The 
veteran failed to appear for the December 2004 hearing.  The 
Board finds that the veteran has not had proper notice to 
appear for a hearing.  Accordingly, this case is hereby 
REMANDED for the following action:

Schedule the veteran for a video hearing.  
The notice letter should be sent to the 
veteran's correct address.  The correct 
apartment number is 1009, not 1099.


The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).



	                  
_________________________________________________
	H. N. SCHWARTZ
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).




